As filed with the Securities and Exchange Commission on December 18, 2009 Registration No. 2-25258 811-01403 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 / X / Pre-Effective Amendment No. / / Post-Effective Amendment No. 61 / X / and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY / X / ACT OF 1940 Amendment No. 37 / X / (Check appropriate box or boxes) PUTNAM GLOBAL EQUITY FUND (Exact Name of Registrant as Specified in Charter) One Post Office Square, Boston, Massachusetts 02109 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code (617) 292-1000 It is proposed that this filing will become effective (check appropriate box) / / immediately upon filing pursuant to paragraph (b) / / on February 28, 2009 pursuant to paragraph (b) / / 60 days after filing pursuant to paragraph (a)(1) / X / on (February 28, 2010) pursuant to paragraph (a)(1) / / 75 days after filing pursuant to paragraph (a)(2) / / on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box: / / this post-effective amendment designates a new effective date for a previously filed post-effective amendment. BETH S. MAZOR , Vice President PUTNAM GLOBAL EQUITY FUND One Post Office Square Boston, Massachusetts 02109 (Name and address of agent for service) Copy to: JOHN W. GERSTMAYR, Esquire ROPES & GRAY LLP One International Place Boston, Massachusetts 02110 FUND SYMBOLS CLASS A CLASS B CLASS C CLASS M CLASS R CLASS Y PEQUX PEQBX PUGCX PEQMX PGLRX PEQYX Putnam Global Equity Fund Prospectus 2/28/10 Fund summary [ ] What are the fund's main investment strategies and related risks? [ ] Who oversees and manages the fund? [ ] How does the fund price its shares? [ ] How do I buy fund shares? [ ] How do I sell or exchange fund shares? [ ] Policy on excessive short-term trading [ ] Distribution plans and payments to dealers [ ] Fund distributions and taxes [ ] Financial highlights [ ] Investment Category: Blend These securities have not been approved or disapproved by the Securities and This prospectus explains what you should know about this mutual fund before you invest. Please read it carefully. Exchange Commission nor has the Commission passed upon the accuracy or adequacy of this prospectus. Any statement to the contrary is a crime. Fund summary Goal The fund seeks capital appreciation. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares beginning on page [ ] of the fund's prospectus and in How to buy shares beginning on page II-1 of the fund's statement of additional information (SAI). Shareholder fees (fees paid directly from your investment) Maximum sales Maximum deferred Share class charge (load) sales charge (load) Redemption fee (as a imposed on (as a percentage of percentage of total purchases (as a original purchase redemption percentage of price or redemption proceeds) offering price) proceeds, whichever is lower) Class A 5.75% NONE* 1.00% Class B NONE 5.00%** 1.00% Class C NONE 1.00% 1.00% Class M 3.50% NONE* 1.00% Class R NONE NONE 1.00% Class Y NONE NONE 1.00% Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Total Share class Management Distribution Other Annual Expense Net Expenses Fees and Service Expenses Fund Reimbursement *** (12b-1) Fees Operating Expenses Class A [ ]% [ ]% [ ]% [ ]% [ ]% [ ]0% Class B [ ]% [ ]% [ ]% [ ]% [ ]% [ ]0% Class C [ ]% [ ]% [ ]% [ ]% [ ]% [ ]0% Class M [ ]% [ ]% [ ]% [ ]% [ ]% [ ]0% Class R [ ]% [ ]% [ ]% [ ]% [ ]% [ ]0% Class Y [ ]% [ ]% [ ]% [ ]% [ ]% [ ]0% * A deferred sales charge of 1.00% on class A shares and of 0.65% on class M shares may be imposed on certain redemptions of shares bought without an initial sales charge. ** This charge is phased out over six years. *** Reflects projected expenses under a new expense arrangement, under which Putnam Investment Management, LLC (Putnam Management) is contractually obligated through to limit the funds expenses to an annual rate of [ ]% and [ ]% of the funds average net assets. This obligation may be modified or discontinued by agreement between Putnam Management and the Board of Trustees at any time. - [Footnote to be updated by amendment] Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the funds operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A $[ ] $[ ] $[ ] $[ ] Class B $[ ] $[ ] $[ ] $[ ] Class B (no redemption) $[
